STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0511

VERSUS

NICKEY A. LANDOR AUGUST 12, 2022

In Re: Nickey A. Landor, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
518,531.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The three predicates used to adjudicate
relator as a habitual offender met the criteria for enhancement
under the applicable version of the habitual offender statute in

effect in 2006. See La. R.S. 15:529.1K(1). Accordingly, relator
was properly adjudicated and sentenced as a  fourth-felony
habitual offender. Therefore, the district court did not err by

denying relator’s fifth motion to correct an illegal sentence.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

ASD)

DEPUTY CLERK OF COURT
FOR THE COURT